DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 25 August 2022 have been entered. The amendments to the claims have overcome each and every 112(b) rejection set forth in the previous Office Action. Claims 1-10 remain pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (WO 2018151557 A1) (herein referred to as Hwang ‘557) (references herein made with respect to English Machine Translation attached).

Regarding claim 1, Hwang ‘557 discloses a cap assembly for a secondary battery comprising a cap assembly which includes a cap-up 200, a safety belt 100, a belt edge 110, a bent portion 120, and a gasket 700 (Fig. 3). The assembly additionally comprises an anti-conduction layer 300 (i.e. an insulation layer) disposed between the gasket and portions of the belt edge and the cap-up (Fig. 3). The insulation layer is seated on the cap assembly and may have a shape of a conventional washer (pg. 6, para. 5). The insulation layer is fixed with an adhesive layer 400 to the bent portion 120 (pg. 8, para. 6), but may be additionally welded to the cap-up edge 210 (pg. 9, para. 2). Additionally, there may be spaces 121 and 122 provided below the insulation layer to improve the sealing property of the cap assembly (pg. 8, para. 3). In the first space 122, a welding portion W may be formed which welds the bent portion 120 and the cap-up border 210 with each other (pg. 8, para. 2). Furthermore, the space 122 minimizes the thermal damage to the insulating member in the case of heat transferred through the safety belt (pg. 9, para. 2). 
Hwang ‘557 additionally discloses a separate embodiment of a cylindrical secondary battery comprised of an electrode assembly 11, a battery can 12, and a cap assembly 13 (Fig. 9). The electrode assembly is inserted into the battery can [0008] and the cap assembly is seated on the upper opening of the battery can [0009]. Hwang ‘557 teaches that the secondary battery disclosed in Fig. 9 is a cylindrical battery having a jelly-roll type electrode assembly and is common in the art due to its high energy density per weight [0005]-[0006].
It would therefore be obvious to one of ordinary skill in the art to combine the cap assembly disclosed by Hwang ‘557 in Fig. 3 with the overall battery structure comprising an electrode assembly and case, as disclosed in Fig. 9, with a reasonable expectation of success in providing a suitable battery having a high energy density per weight. 
Modified Hwang ‘557 therefore renders obvious the claim limitations “A secondary battery comprising:
an electrode assembly (electrode assembly 14 shown in Fig. 9);
a case configured to accommodate the electrode assembly (battery can 12 shown in Fig. 9); and
a cap assembly (cap assembly shown in Fig. 3) coupled to an upper portion of the case,
wherein the cap assembly comprises a cap-up (cap-up 200), a safety vent installed below the cap-up (safety belt 100) and having a vent extension part extending to an upper side of the cap-up (bent portion 120) to surround an edge of the cap-up, and an insulation washer (insulation layer 300) attached to upper portions of the vent extension part and the cap-up, a bottom surface of the insulation washer and the upper portions of the vent extension part and the cap-up enclosing an opening therebetween (space portion 122), and
wherein a welding area (welding region W) having a thickness less than that of the vent extension part and is at an end of the vent extension part.” 
The examiner notes that, in the embodiment shown in Fig. 3, a space 212 is provided between the insulation layer and the cap-up. However, the broadest reasonable interpretation of the claims include an interpretation in which the insulation layer may still be considered attached to the cap-up via the safety vent, thereby forming the cap assembly.
However, if it were found that the broadest reasonable interpretation of the claims did not include the above interpretation such that the insulation layer is not attached to the cap-up due to space 212, Hwang ‘557 teaches that the insulation layer may be welded to the cap edge 210 (pg. 9, para. 2).
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cap assembly of Modified Hwang ‘557 such that the insulation layer was attached to the cap-up edge, as taught by Hwang ‘557, with a reasonable expectation of success.

Regarding claim 2, Modified Hwang ‘557 renders obvious the claim limitations of the secondary battery according to claim 1, as set forth above. Hwang ‘557 further discloses that the welding method used to form welded portion W may be various forms of welding, including laser welding (pg. 6, para. 6).
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the welded portion W of Modified Hwang ‘557 such that it was formed by laser welding, as taught by Hwang ‘557, with a reasonable expectation of success.
Modified Hwang ‘557 therefore renders obvious the claim limitation “wherein a portion of the safety vent and a portion of the cap-up are melted by laser welding to form a welding bead (welded portion W) which protrudes upward, on the welding area (welded portion faces upward).”

Regarding claim 3, Modified Hwang ‘557 renders obvious the claim limitations of the secondary battery according to claim 2, as set forth above. Modified Hwang ‘557 further renders obvious the claim limitation “wherein the welding bead is spaced apart from the insulation washer.”

Regarding claim 5, Modified Hwang ‘557 renders obvious the claim limitations of the secondary battery according to claim 1, as set forth above. Modified Hwang ‘557 further discloses “wherein the cap-up comprises a terminal part that protrudes upward, a coupling part which is disposed outside the terminal part and to which the safety vent is coupled, and a connection part configured to connect the terminal part to the coupling part, 
wherein the coupling part comprises a first region extending from the connection part and a second region which is disposed outside the first region and has a thickness less than that of the first region and to which the vent extension part is coupled” as labeled in 
    PNG
    media_image1.png
    312
    662
    media_image1.png
    Greyscale
Annotated Fig. 3 of Hwang ‘557 below.

Regarding claim 6, Modified Hwang ‘557 renders obvious the claim limitations of the secondary battery according to claim 5, as set forth above. Modified Hwang ‘557 accordingly discloses wherein the sum of the thicknesses of the second region and the vent extension part is greater than the thickness of the first region by an amount equal to the separation space 212, as depicted in Fig. 3. However, as noted previously, Hwang ‘557 further teaches that the insulation layer may be additionally welded to the cap-up edge 210 (pg. 9, para. 2).
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the thickness of the second region of the cap-up of Modified Hwang ‘557 such that the thickness was equal to the sum of the first region and the vent extension so that it may be welded to the insulation layer, as taught by Hwang ‘557, with a reasonable expectation of success. Increasing the thickness of the cap-up part would allow the insulation layer to be abutting the second region of the cap-up so that welding may be made easier. 
Modified Hwang ‘557 therefore renders obvious the claim limitation “wherein the thickness of the first region is equal to a sum of the thickness of the second region and a thickness of the vent extension part.”

Regarding claim 7, Modified Hwang ‘557 renders obvious the claim limitations of the secondary battery according to claim 5, as set forth above. Modified Hwang ‘557 further renders obvious the claim limitations “wherein the insulation washer is seated on upper portion of the vent extension part and the first region.”

Regarding claim 8, Modified Hwang ‘557 renders obvious the claim limitations of the secondary battery according to claim 1, as set forth above. Hwang ‘557 further discloses wherein the insulation washer is comprised of a layer of aluminum oxide (pg. 7, para. 1). Modified Hwang ‘557 therefore renders obvious the claim limitation “wherein an oxide film is formed on a surface of the insulation washer.”

Regarding claim 9, Modified Hwang ‘557 renders obvious the claim limitations of the secondary battery according to claim 1, as set forth above. Modified Hwang ‘557 further renders obvious “wherein the vent extension part comprises a first surface in contact with the cap-up, and a second surface that is in an opposite surface of the first surface and is in contact with the insulation washer, and
the welding area is defined by forming a groove having an opened end in the second surface” wherein the welding area is formed with an open end on the second surface corresponding with the space portion 122, as shown in Fig. 3.
The examiner notes wherein the limitation “a groove having an opened end” in claim 9 is a broad limitation and, without an explicit definition specifying the scope of the opened end, it is the examiner’s position that the broadest reasonable interpretation of a groove having an opened end is any groove having a depression, e.g. concave, structure in which the opened end is formed on the opposite side of the groove from the depressed portion of the groove.

Regarding claim 10, Modified Hwang ‘557 renders obvious the claim limitations of the secondary battery according to claim 1, as set forth above. Modified Hwang ‘557 further renders obvious “wherein the vent extension part comprises a first surface that is in contact with the cap-up and a second surface that is an opposite surface of the first surface and is in contact with the insulation washer,
and the welding area is defined by forming a trench in the second surface” wherein the second surface of the bent part 120 comprises a trench, i.e. a depression or groove, that defines the space portion 122, as discussed above in the analysis of claim 9.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (WO 2018151557 A1) (herein referred to as Hwang ‘557) (references herein made with respect to English Machine Translation attached), as applied to claim 1 above, and further in view of Kim et al. (US 20070212595 A1).

Regarding claim 4, Modified Hwang ‘557 meets the claim limitations of the secondary battery according to claim 1 as set forth above. Hwang ‘557 accordingly discloses wherein the second surface of the bent portion comprises a groove defining the open space 122 (Fig. 3). Hwang ‘557 fails to disclose wherein a groove is provided in the first surface of the bent portion.

Kim discloses a battery 100 comprising an electrode assembly inserted into a container 200 and a cap assembly 400 mounted on the open upper end of the container 200 (Fig. 2, [0043]). Kim further discloses wherein the cap assembly includes a top cap 410, a gasket 500 for maintaining airtightness, and a vent 420 for lowering the interior pressure of the battery [0044]. The vent 420 is further comprised of an end 428 that surrounds the outer circumference 414 of the top cap 410 [0050]. There is additionally a welded part 600 formed at the upper end surface of the top cap and the end of the safety vent to form better mechanical coupling and better electrical connection ([0052], Fig. 5). 
Kim teaches that the surface between the top cap and the vent 420 may be provided with grooves 416a and 416b to increase the size of the contact interface, thereby stably accomplishing electrical connection with excellent sealability (Figs. 6 and 7). In the embodiment shown in Fig. 7, the groove 416b is formed with a groove having an opened end in the surface corresponding with the claimed first surface.
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the shape of the bent part of Modified Hwang ‘557 such that it was provided with a groove 416b having an opened end in the first surface, as taught by Kim, with a reasonable expectation of success in accomplishing a suitable electrical connection with improved sealability.
Modified Hwang ‘557 therefore renders obvious the claim limitation “wherein the vent extension part comprises a first surface that is in contact with the cap-up and a second surface that is an opposite surface of the first surface and is in contact with the insulation washer, and 
the welding area is defined by forming a groove having an opened end in the first surface.”
The examiner notes wherein the limitation “a groove having an opened end” in claim 4 is a broad limitation and, without an explicit definition specifying the scope of the opened end, it is the examiner’s position that the broadest reasonable interpretation of a groove having an opened end is any groove having a depression, e.g. concave, structure in which the opened end is formed on the opposite side of the groove from the depressed portion of the groove.
Furthermore, the groove would result in a thickness less than that of the vent extension part and is at an end of the vent extension part.
Response to Arguments
Applicant's arguments filed 25 August 2022 have been fully considered but they are not persuasive. 
Applicant argues with respect to amended claim 1 that neither Kim nor Hwang nor Lee disclose or suggest the amended limitation of claim 1 (pgs. 7-8, remarks). However, the amendment necessitated further search and consideration. The result of the additional consideration is the new grounds of rejection set forth in this Office Action which relies on Hwang ‘557 to read on the limitation. Therefore, the argument is considered moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728